Citation Nr: 0432756	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-09 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 2, 1995 
for the award of service connection for disabilities of the 
right knee and left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted in 
November 2000.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Among other things, the VCAA enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expanded VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.      

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this case, the veteran had been pursuing service 
connection for disabilities of the right knee and left knee 
for several years.  The RO ultimately granted his claims in 
an April 2001 rating decision, in which it also assigned a 
March 2, 1995 effective date for the award.  The veteran 
perfected this appeal from that April 2001 rating decision.   

VA's Office of General Counsel (GC) has held that, if, in 
response to notice of a decision on a claim for which VA has 
already provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, increased rating 
after an initial award of service connection, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue.  VAOPGCPREC 8-2003.  The instant appeal 
involves a "downstream" issue.  However, review of the 
claims folder fails to reveal any 38 U.S.C.A. § 5103(a) 
notice to the veteran on the underlying service connection 
claims.  Therefore, pursuant to the GC opinion, discussed 
above, VA is not exempted from providing the veteran with 
38 U.S.C.A. § 5103(a) notice on the "downstream" issue of 
entitlement to an earlier effective date for service 
connection for disabilities of the right knee and left knee.  

In addition, the Board observes that the veteran's July 2002 
substantive appeal includes a request for a Travel Board 
hearing with respect to this claim.  There is no indication 
that such a hearing has been held or that the veteran has 
withdrawn his request.  Therefore, on remand, a Travel Board 
hearing must be scheduled.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim on appeal and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  If any additional evidence or 
information is received or secured in 
response to the above notice, the RO 
should readjudicate the issue on appeal.  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

3.  The RO should then schedule the 
veteran for a Travel Board hearing at the 
RO.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


